Citation Nr: 1634016	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  12-29 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial disability rating in rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 3, 2013. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from July 1963 to July 1965.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA)         Regional Office (RO) in Waco, Texas that granted service connection for PTSD with a 30 percent evaluation, effective May 20, 2008.  The appeal is for higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).  

A Travel Board hearing was scheduled in January 2015 for which the Veteran            did not report, and did not later reschedule, and so the hearing request has been deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  

Since an appeal was filed, the October 2013 RO rating decision granted a              100 percent rating for PTSD, effective April 3, 2013.  The claim for increase prior to April 3, 2013 remained to be decided.  See generally, A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  The Board's March 2015 decision then increased the evaluation during this time period from 30 to 50 percent, though no higher.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  The parties to that action filed a Joint Motion for Partial Remand (Joint Motion) which preserved the 50 percent rating but vacated denial of any higher rating, which the Court granted by January 2016 Order.  The claim was returned to the Board.  

Based on an April 2016 formal claim for TDIU which is inextricably intertwined with the claim for increase, the Board assumes jurisdiction over that matter.              See Rice v. Shinseki, 22 Vet. App. 447 (2009); VAOPGCPREC 6-96 (Aug. 16, 1996).  The Board considers the TDIU without limitation to any time period notwithstanding the 100 percent schedular rating for PTSD concurrently assigned since April 3, 2013, as this impacts any future cognizable claim for Special Monthly Compensation (SMC).  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  
The Veteran recently appointed a private attorney in this matter who provided argumentation and evidence, with a waiver of review by the RO as Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Recently submitted evidence, in conjunction with previous evidence on file from May 20, 2008 to April 2, 2013 as likely as not reveals that the Veteran's symptomatology from his service-connected PTSD involved occupational and social impairment with deficiencies in most areas.  There was not total occupational and social impairment.  

2. Based on recently submitted evidence in conjunction with other evidence on file, it is as likely as not that the Veteran is shown to be incapable of securing and maintaining substantially gainful employment as a consequence of service-connected disability.  He does have a work arrangement which based on available evidence has involved marginal employment.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish entitlement to a 70 percent rating for PTSD prior to April 3, 2013.            38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.130, Diagnostic Code 9411 (2015).

2. Resolving reasonable doubt in the Veteran's favor, the criteria are also met for a TDIU.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.           §§ 5100, 5102, 5103A, 5107, 5126 sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also, 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

The Board herein grants a TDIU, and so discussion of VCAA compliance regarding that issue is moot.

With regard to increased rating for PTSD, the Board is issuing a partial grant and so the VCAA must be addressed.  The Veteran was properly notified of the procedures for development of his claim by timely correspondence.  Moreover, the duty to assist has been satisfied as all identified VA and private treatment records have been obtained, and there has been sufficient VA Compensation and Pension examinations.  In furtherance of his claim, the Veteran provided several lay witness statements and a vocational rehabilitation report.  He did not report for a scheduled hearing.  There is no indication of further relevant evidence or information to obtain.  The record reflects that the facts pertinent to the claim have been properly developed.  Accordingly, the Board will adjudicate the claim on the merits.

Claim for Increase for PTSD prior to April 3, 2013 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.          38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating         will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

The rating criteria for psychiatric disorders under a General Formula assigns a        50 percent rating for occupational and social impairment with reduced reliability  and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating applies to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating applies to total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.           38 C.F.R. § 4.130.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).
A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others          of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.   

Only the time period prior to April 3, 2013 is for consideration.  The parameters of the claim are from the May 20, 2008 effective date of service connection for service-connected disability, up until April 2, 2013.  

Reviewing evidence, the May 2008 VA treatment provider's letter (credentials not clarified, but either VA psychiatrist, or psychologist) indicates that the Veteran           had PTSD and had silently experienced its symptoms for many years, stating recommendation that the Veteran be awarded disability benefits.

May 2008 psychology consult at the VA Medical Center (VAMC) indicated           sleep problems, anxiety, and previously being treated badly by members of the public who did not like the fact that he had served in Vietnam.  He further reported intermittent suicidal ideation but without intent; depression, anger, hyperarousal, hypervigiliance, nightmares of trauma, insomnia, social withdrawal, distrust, emotional numbing, avoidance, flashbacks, intrusive recollections.  There was some residual interest in life activities, including vocational pursuit making trophies within his family business.  He did not talk to his siblings because they apparently were afraid of his behavior.  Mood was fine, affect tearful, sleep limited to a few hours a night.  There were no auditory or visual hallucinations, and at that time suicidal thoughts or potential were denied.  Intrusive memories, memory issues, orientation problems, and attention and concentration problems were denied.  Verbal responses were coherent.  Contemporaneous VAMC report notes mood swings, anhedonia, periods of anger and irritability.  There was no suicidal or homicidal ideation, no manic delusional or paranoid themes elicited.  

VA Vet Center records throughout year 2008 document, in relevant part, symptoms of depressed mood and anxiety.  The Veteran reported near total isolation.  He stated he had no friends who were not veterans or in law enforcement.  He worked every day to stay busy and avoid having to think about problems, situations or issues.  He described that he and fellow Vietnam veterans had not been properly respected by peers in the civilian world.  He stated he would often end up fired or laid off from jobs when they found out he was a veteran.  He had trouble getting along with people, did not like or trust many people, and reacted quickly in anger at times not appropriate.  Elsewhere noted by the Vet Center was disorganized thinking, and hallucinations, in that when the Veteran reached a fully awake mode if hearing anything unusual he would be convinced it was danger, and compulsively check and re-check.  Records from year 2009 further document inability to enjoy and avoidance of family gatherings, and his statement to the effect that he kept a "severely" closed limited world.  It was even a concession for him apparently to see a counselor for individual sessions.  

The Veteran in a July 2010 statement relates difficulty immediately after coming home from Vietnam, he states continued afterwards, being depressed, not sociable, paranoid, and not sleeping well.  He stated having difficulties with persons involved in the VA claims process and perceived inability on their part to understand the circumstances of his situation.  

VA Compensation and Pension examination of December 2010 indicated the Veteran was on anti-anxiety medication.  He was not undergoing individual or group therapy.  He was married and described relationships with children as good, but not good relationships with extended family.  He reported long history of difficulties dealing with and working with others since discharge from the military, stating he did have a few friends that were Vietnam veterans like him and that they could relate to one another.  He reported that he used to like to fish but had quit.  There was no history of suicide attempts.  There was history of violence and assaultiveness, as he reported approximately 10 altercations, some physical, with coworkers after they made derogatory remarks, some about military history.             He stated that he went through easily 6 or 7 jobs in 6 months (carpentry work, brick layer, etc.) after he was discharged from the military, and stated he would get into fights over being harassed for being a military veteran.  He worked as a printer for a state agency for several years, at one point attaining supervisory position but returning to old job at his request.  He stated he was let go from that position in part apparently because of having lied on original job application about military status (ostensibly, because he had incorrectly written he was not a veteran).  On mental evaluation he had general appearance of cleanliness, demonstrated some fatigue, speech unremarkable, attitude cooperative, affect constricted and tearful on some occasions, mood depressed and labile, attention intact, well-oriented, thought content and process unremarkable, no delusions or hallucinations, judgment and insight present.  As far as inappropriate behavior he reported verbal conflict and occasional obscene gestures towards others in public.  There was not obsessive/ritualistic behavior.  There were panic attacks.  Homicidal thoughts were reported towards one individual, without plans or intent.  He carried a weapon,               a safety plan was discussed.  He admitted to infrequent passive suicidal ideation, though he had no ideation at that time, nor ever any suicidal plan or intent.  Extent of impulse control was fair.  The diagnosis was PTSD, delayed onset, chronic.  Further stated, he had been self-employed for many years but still struggled with having to work with others/customers.  Social relationships were limited to his spouse and a few friendships, and he tended to isolate from most family.               Further reported essentially was that he was paranoid and did not trust others, and also had been very irritable and had a past history of getting into altercations and physical fights with others.  

An October 2012 lay witness statement from an individual who knew the Veteran since before he went into the military indicates the Veteran had symptoms of              pre-occupied state of mind, being impulsive, disruptive, disregarding all social rules, mood swings and depression, anxiety, inability to get along with others,           fits of rage, overreacting.  

This encapsulates most relevant evidence from prior to April 3, 2013.  However,  the Court approved January 2016 Joint Motion for Partial Remand further duly pointed out, the April 2013 VA examination has retrospective value, too.                      The Joint Motion cited McGrath v. Gober, 14 Vet. App. 28 (2000) for proposition that "in an original claim for benefits, the date the evidence is submitted or received is irrelevant when considering the effective date of an award."  Instead, a disability rating is to be assigned under all of the "facts found" irrespective of when evidence is received.  With this in mind, the April 2013 exam is now addressed.  This is regardless of the fact that this exam transpired outside the relevant rating timeframe. 

On that examination the diagnosis at outset was PTSD, moderate to severe.                 The Veteran reported increased symptoms in the last couple of years, could not watch television and the memories and symptoms were more frequent and more severe.  By estimation of the examiner the Veteran had overall occupational and social impairment with deficiencies in most areas, such as work, school family.           He described no social life, his family apparently disowned him because they were scared of him.  He stated he would cry and shake and stayed in a separate room during family holidays so he would not scare the kids.  Occupationally he did not like dealing with customers.  His business was nearly gone because of the internet.  He depended on his wife to handle the business because he was nearly nonfunctional.  There was reported more PTSD symptoms in the last 2-3 years, and he quit taking his psychiatric medications.  He was getting no treatment because the psychiatrist would not spend any time with him.  He had no therapy.  He cried frequently.  Regarding any relevant substance abuse history he quit drinking                  10 years ago, after he was driving on the wrong way of the street and scared his wife.  Other characteristic symptoms of PTSD were distressing recollections and dreams from service, psychological stress at reminders, physiological reactivity, efforts to avoid reminders, markedly diminished interest or participation in life activities, sense of detachment, restricted range of affect, sense of foreshortened future, difficulty falling or staying asleep, irritability/outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response.  

Further, examiner objectively noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, near-continuous panic or depression affecting the ability to function independently and appropriately, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or worklike setting, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control such as unprovoked irritability with periods of violence, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  He was considered capable of managing his financial affairs.  

Further evidence and argument, including a review of this information by an expert selected by the Veteran's attorney has highlighted this information, and suggested a worsening of the psychological condition over the 50 percent rating assigned.

Given the Board's review of the above and concomitant proper application of VA rating criteria, and resolving reasonable doubt in the Veteran's favor, there is sufficient basis to assign 70 percent as initial evaluation for the Veteran's PTSD, prior to April 3, 2013.  The Veteran is shown by competent evidence to have occupational and social impairment with deficiencies in most areas, particularly, as noted, when reasonable doubt is resolved favorably regarding the nature, extent and severity of the symptomatology.  See 38 C.F.R. § 4.3.  Preliminary VAMC mental health consult in 2008 showed suicidal ideation at times, if fortunately without any sign of intent; as well as several characteristic signs and symptoms of PTSD that manifested with moderate or moderately severe result including insomnia, reported significant social withdrawal, depression and anger, avoidance, hypervigilance, strained family relationship, and other findings.  Thereafter, on December 2010 VA examination the Veteran reiterated many of these problems, and further identified chronic issues with adapting to stable and rewarding employment clearly sufficient in severity and scope as to meet the 70 percent rating standard of "difficulty in adapting to stressful circumstances."  October 2012 lay witness statement from a third-party verifies some of the earlier observations, noting also sometimes fits of rage and apparent overreaction in situations.  Finally, congruent with the dictates of the Joint Motion for Partial Remand, addressing the April 2013 VA examination retrospectively, the Veteran described worsening of symptoms in the previous last 2-3 years; some newly reported signs and symptoms of restricted affect, markedly diminished interest in life activities; and the examiner directly noted presence of "near-continuous panic of depression affecting the ability function independently and appropriately," and "impaired impulse control" with periods of violence, other symptoms that are incorporated under Diagnostic Code 9411 for assignment of a 70 percent rating.  

Accordingly, the requisite schedular rating criteria for 70 percent prior to April 3, 2013 are met. 

The grounds for increase to a 70 percent initial evaluation for PTSD having been indicated, the Board briefly observes that the maximum schedular rating under Diagnostic Code 9411 of 100 percent is not warranted in this case, given that the record does not establish total occupational and social impairment during the relevant rating time period.  Again, the Board acknowledges the Veteran has considerable mental health impairment.  As to whether it approximated or approached a recognized total impairment before April 3, 2013 that degree of impairment is not shown.  May 2008 psychiatric consult, for one, reflected residual interest in life activities, including vocational pursuits within the family business.  Inasmuch, moreover, as this and later reports clearly substantiate pronounced     work-related adjustment problems, the Veteran functions well-enough to have some continued occupational role.  Further below the Board is already granting TDIU based on primarily this issue, taking into account the Veteran appears capable of at best only marginal employment (i.e., not a substantial gainful occupational arrangement).  The fact that he has some meaningful continued business role, however, indicates less than total occupational and social impairment.  Otherwise,  it is indicated that the Veteran has some well-maintained family relationships,               has no speech problems, lacks delusions or hallucinations (the one instance this was reported it was more similar to a general hypervigilant state of awareness), lacks grossly inappropriate behavior, and does not pose a physical threat to self or others.  

Further characteristic symptoms under Diagnostic Code 9411 for a 100 percent rating, not shown here:  gross impairment in thought processes or communication; persistent delusions or hallucinations; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  See 38 C.F.R. § 4.130.  The Board is aware that the April 2013 VA examination report denotes that the Veteran had intermittent inability to perform activities of daily living (including minimal personal hygiene).  Though this symptom is categorically listed under Diagnostic Code 9411 as corresponding to 100 percent, and while still considering that the Joint Motion for Partial Remand instructs that the April 2013 VA examination be taken into account as to retroactively establishing entitlement, this  is not shown.  The examination report does not provide much corresponding description for impairment to this degree, nor was it shown prior to April 2013             in earlier examinations, prior medical history or residual vocational ability.  Apart from what symptoms are directly contemplated under Diagnostic Code 9411, there was no other general indication of total impairment, prior to April 2013.                       See Mauerhan, supra.  

A 70 percent initial rating for PTSD is granted, from March 20, 2008 to April 3, 2013.

Claim for TDIU

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability,           it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a).  Disabilities resulting from common etiology or single accident or affecting both upper and lower extremities are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met.

Provided a claimant does not meet these minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, he may still be entitled to this benefit on an extra-schedular basis under § 4.16(b) if it is established he is indeed unemployable on account of his service-connected disabilities. 

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001) it was held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extra-schedular consideration.  (The appropriate recipient for forwarding of the claim has since been redesignated as the VA Director, Compensation Service.)  While the procedures for assignment of a total disability rating on an extraschedular basis would require referral to the RO for further disposition, where the record does not contain evidence that would render such claim plausible the Board may deny entitlement to an extra-schedular evaluation            in the first instance.  VAOPGCPREC 6-96 (Aug. 16, 1996); see also Floyd, supra.

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the critical inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).            Other factors that may receive consideration include his employment history, level of education and vocational attainment.  See 38 C.F.R. § 4.16; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

By comparison, the impact of any nonservice-connected disabilities, or his advancing age, are not factors taken into consideration for this purpose.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

In addition, "marginal employment" shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342, 355   (2000).  Rather, the Court has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where                   the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication Procedure Manual, M21-1 (since updated at Part IV.ii.2.F.1.c (Nov. 9, 2015)).  See also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests "a living wage").  

Where reasonably raised by the facts of a particular case, the Board must address the issue of whether the veteran's ability to work might be limited to marginal employment and, when appropriate, explain why the evidence does not demonstrate that the veteran is incapable of more than marginal employment.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65, 71 (2016). 

The Board grants the claim for TDIU, finding that the Veteran though still          functional to some extent in occupational endeavors, has no more than marginal employment.  The current role he has in participating in a family business, by his own averment and consistent medical evidence is substantially limited in time scope and responsibility because of PTSD symptoms.  Accompanying financial information shows that the business no longer earns a steady income.  There is a consistent June 2016 private vocational consultant opinion stating that the Veteran had been unemployable in the labor market outside of his limited role in the family business, for many years because of PTSD symptoms and manifestations.  Otherwise, the Veteran has experience in the field of self-defense education and training.  He does not identify recent work in the field.   He has a high school level education.  There is no indication of recent further job training or experience.

For these reasons, the Board concludes that the requirements for a TDIU are met.
ORDER

An initial 70 percent rating for PTSD from May 20, 2008 to April 3, 2013                      is granted, subject to applicable law on VA compensation.  

The claim for a TDIU is granted, subject to the applicable law on VA compensation.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


